Citation Nr: 1403257	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to continued Department of Veterans Affairs (VA) benefits payments, to include the question of whether the character of the Appellant's discharge is a bar VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Appellant served on active duty from July 1970 to September 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Whichita, Kansas, which terminated nonservice-connected (NSC) pension benefits because the Appellant's character of service was considered dishonorable and was a bar to VA benefits.  Jurisdiction over the appeal has been transferred to the RO in St. Louis, Missouri


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for terminating the Appellant's VA pension benefits payments, to include providing proper notification of the proposal to terminate benefits and giving the Appellant the opportunity to submit evidence. 

2.  During the period of active service from July 1970 to September 1972, the Appellant failed to report to active duty and was absent without official leave (AWOL) for a total of 600 days, and had no active participation in service from October 3, 1970 to October 31, 1970; November 15, 1970 to January 30, 1971; February 6, 1971 to June 29, 1971; and July 6, 1971 to June 18, 1972. 

3.  An original DD Form 214, which shows that the Appellant was discharged "under conditions less than honorable," was amended in June 1977, under the Department of Defense (DoD) Special Discharge Review Program effective April 4, 1977, to reflect a discharge "under honorable conditions."
 
4.  The Appellant's request for discharge for the good of the service in lieu of a trial by general court-martial was approved by the Commanding General.


5.   The Appellant was not insane during any part of his military service.

6.  Considering the length and character of the Appellant's service exclusive of the period of prolonged AWOL, his reasons for going AWOL, and the lack of a valid legal defense for the absence, no compelling circumstances existed to warrant the prolonged unauthorized absence

7.  VA benefits payments, to include NSC pension benefits, are barred as a matter of law. 


CONCLUSIONS OF LAW

1.  The character of the Appellant's discharge from service from July 1970 to September 1972 is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(b), (c), (h) (2013).

2.  The claim of entitlement to continued VA benefits payments is denied as a matter of law.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

An October 2008 letter which informed the Appellant that eligibility for VA benefits would require a determination on whether his service was honorable and the character of his discharge.  The letter included a copy of relevant regulations under 38 C.F.R. § 3.12, and the Appellant was asked to submit any evidence in support of his appeal.  The Board finds that this letter was sufficient to notify the Appellant of the criteria applicable to a claim for VA benefits, to include evidence needed to establish veteran status.

VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant.  Specifically, the information and evidence that has been associated with the claims file include service personnel records, service treatment records, and post-service medical records.  For these reasons, the Board finds that the Appellant was notified of the evidence needed to establish eligibility based on character of service, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Appellant was provided with a meaningful opportunity to participate in the claims process and was an active participant in the claims process, providing evidence and argument in support of his claim. 

Procedural Due Process 

The Board finds that general due process concerns have been satisfied in connection with the termination of VA pension benefits.  See 38 C.F.R. § 3.103 (2013).  Except as otherwise provided, no award of compensation, pension, or dependency and indemnity compensation shall be terminated, reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2).  

The RO complied with the procedures set forth under 38 C.F.R. § 3.103 for the termination of VA benefits.  In a December 2008 letter, the Appellant was notified of the proposed termination of pension benefits based on his character of service, which was considered a bar to benefits.  He was notified of his rights to appeal, to obtain a personal hearing, and was provided a period of 60 days in which to submit evidence prior to the termination of benefits.  In April 2009 decision, the RO determined that the Appellant's character of service was dishonorable for VA purposes, was a bar to VA benefits, and terminated VA NSC pension benefits.  

The Appellant submitted a timely appeal to the April 2009 decision to terminate VA pension benefits based on his character of service.  A May 2010 statement of the case explained the bases for denial of the claim, and afforded Appellant the opportunity to present information and evidence in support of the claim. 

Legal Authority for Determinations as to Character of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2013).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 
38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

By statute, benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days unless the person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b), (c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence:

(i)  Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.

(ii)  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.

38 C.F.R. § 3.12 (c)(6) specifically provides that this bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive VA benefits.  The term established basic eligibility to receive VA benefits means either a VA determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section.  However, if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (paragraph (b) of this section) or a decision of a board of correction of records established under 10 U.S.C. 1552 can establish basic eligibility to receive VA benefits.  

38 C.F.R. § 3.12 (h) provides that an honorable or general discharge awarded under the Department of Defense's special discharge review program effective April 5, 1977 does not remove any bar to benefits imposed under this section. 

A discharge or release from service under conditions specified in 38 C.F.R. 
§ 3.12(c) is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge. 
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or 
(3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013). 



Legal Analysis

A DD Form 214 and service personnel records show that the Appellant enlisted in the United States Army for a period of three years beginning on July 31, 1970.   During the Appellant's period of active service from July 1970 to September 1972, he was absent without leave (AWOL) for a total of 600 days, from October 3, 1970 to October 31, 1970; from November 15, 1970 to January 30, 1971; from February 6, 1971 to June 29, 1971; and from July 6, 1971 to June 18, 1972.  He was discharged for the good of the service in June 1972, less than two years after his enlistment.   

Service personnel records show that Appellant was charged with three violations of the Uniform Code of Military Justice, Article 86 for absenting himself without authority from November 1970 to January 1971; from February 1971 to July 1971; and from July 1971 to June 1972.  In July 1971, the Appellant was dropped from the rolls as a deserter.  

In June 1972, the Appellant requested a discharge for the good of the service in lieu of a trial by general court-martial.  In a signed statement, the Appellant acknowledged that he had enlisted in July 1970 for a period of three years, and that he had pending charges for five periods of being AWOL totaling 20 months.  In providing reasons for his discharge request, he stated that he could not and would not adjust to military service, and he stated that, since he had been gone for 20 months, he felt it would be much harder for him to adjust at this time.  He concluded by stating, "to be perfectly honest I just can't 'HACK IT'!!!"  The request for a discharge for the good of the service was approved by the Commanding General.  At the time of his request, the Appellant acknowledged that his actions were voluntary and that he understood the consequence of his actions, and that he understood that as a result of the undesirable discharge, he may be ineligible for many or all benefits administered by the VA.

An original DD Form 214, which shows that the Appellant was discharged "under conditions less than honorable" was amended in June 1977, under the DoD Special Discharge Review Program effective April 4, 1977, to reflect a discharge "under honorable conditions."

In January 2009 statements, the Appellant contends that he is elegible for VA benefits because his character of discharge was "under honorable conditions."  However, 38 C.F.R. § 3.12 (c)(6) and (h) specifically provide that the bar to VA benefits still applies to any person awarded an honorable or general discharge prior to October 8, 1977 under the DoD Special Discharge Review Program effective April 5, 1977.  Because record shows that the Appellant was initially discharged as a result of being AWOL for a continuous period of at least 180 days, and because the later award of an honorable discharge was provided under the DoD Special Discharge Review Program prior to October 8, 1977, pursuant to 38 C.F.R. § 3.12 (c)(6), his discharge is still deemed to be under "other than honorable conditions" and is a bar to VA benefits.  

The Appellant was not insane during any part of his military service.  The Appellant does not contend, and the record does not suggest that the bar to benefits should be overturned because the Appellant was insane when he went AWOL in service.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

In a December 2013 statement, the Appellant and representative contend that there were compelling circumstances to warrant the Appellant's prolonged unauthorized absences in service, and that the Appellant's age, judgmental maturity, and state of mind when going AWOL should be carefully and sympathetically addressed. 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), factors considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence, include (1) the length and character of service exclusive of the period of prolonged AWOL; (2) reasons for going AWOL; and (3) whether there was a valid legal defense for the absence which would have precluded a conviction for AWOL.  After review all of the evidence of record, lay and medical, the Board finds that in considering all three of the factors discussed above, that there were no compelling circumstance to warrant the prolonged unauthorized absence.

The Board finds that the length and character of the Appellant's service, exclusive of periods of prolonged AWOL, was not of such quality and length that it could be characterized as honest, faithful, and meritorious and of benefit to the Nation.  The record shows that the Appellant completed approximately two months of basic training (64 days from July 31, 1970 to October 2, 1970), and subsequent to that time, from October 1970 to June 1972, the Appellant had four nearly consecutive periods of time in which he was AWOL totaling 600 days.  The record shows that during his last period of AWOL, from July 1971 to June 1972, he was absent for 349 days, just under one year.  In June 1972, the Appellant requested a discharge for the good of the service in lieu of criminal prosecution, and this was finally approved in September 1972.  It does not appear, from the record, that the Appellant provided any service, which was of benefit to the Nation from the time of his request for a discharge in June 1972 until his separation from September 1972.  For these reasons, the Board finds that the Appellant's service rendered exclusive of periods of prolonged AWOL cannot be characterized as honest, faithful, and meritorious and of benefit to the Nation.  

In making a determination as to whether the Appellant has shown compelling circumstances for going AWOL for a period of over 180 days, the Board has considered the Appellant's alleged reasons for going AWOL, as well as medical evidence submitted in support of his contentions.   The Appellant was AWOL for 349 days from July 1971 to June 1972.  This was the fourth, of four successive periods of AWOL shown in service.  In support of his appeal, the Appellant contends in January 2009 and July 2010 statements that the reason he went AWOL was due to treatment received from noncommissioned officers (NCOs) who would, daily, pull him out of formation and humiliate him.  He reported that the NCOs threatened him by telling him that "they would throw [him] into a pit of poisonous snakes," and by telling him that when he turned 18, he would be sent to Vietnam and would die.  

In support of his claim, the Appellant submitted July 2009 statements form his VA social worker and VA treating psychiatrist who identified current treatment for PTSD and bipolar disorder.  The Appellant's social worker indicated that in that the Appellant had related the trauma he encountered in service as a young man, specifically threats of being placed in a pit of snakes, and of being sent to Vietnam to die.  He also reported being verbally and publicly humiliated on a regular basis.  The social worker indicated that the Appellant coped with these traumatic events by going AWOL to stay away from the negative and scarring treatment.  

The VA psychiatrist relayed the Appellant's report of being threatened and humiliated in service.  The Appellant was able to identify the names of personnel who had threatened him, and the VA psychiatrist stated that it was because of this abuse that he went on AWOL for such long periods of time.  The VA psychiatrist opined that while it was highly unusual that this level of trauma would produce PTSD, the Appellant was fearful for his life at the time, and his later diagnosed of bipolar disorder probably led him to be more vulnerable to treatment received in the military.  He opined that the Appellant's perceived treatment, young age of 17, and general naiveté all contributed to his AWOL status, and opined that this should be considered a symptom of his psychological status and not a criminal misbehavior.  

The Appellant's reason for going AWOL did not involve a family emergency or similar obligation, and did not involve hardship or suffering incurred during overseas service or as a result of combat wounds.  See 38 C.F.R. § 3.12(c)(6)(ii).   The remaining question is whether the reason for being AWOL from July 1971 to June 1972 involved hardship or suffering as a result of service-incurred or aggravated disability.  Id.  The Appellant is not currently service-connected for PTSD or other psychiatric disorder.  The Board will nonetheless consider, based on the January 2009 VA psychiatrist's opinion, whether the Appellant's psychological status contributed to his reason for going AWOL, and whether his reason constitutes a compelling circumstance given this particular Appellant's age, cultural background, educational level, judgmental maturity, and state of mind when going AWOL.  

While the Board finds that the Appellant is credible in reporting receiving at least some degree of harassment during his initial two months of basic training, to include verbal threats of being put in a snake pit and being sent to Vietnam, the Board finds that the Appellant is not credible in reporting such harassment as his reason for going AWOL for 349 days from July 1971 to June 1972.  While the Appellant reported harassment by three NSOs during "early training," to VA psychiatrist, and has reported daily or frequent harassment, service personnel records show that the Appellant completed an initial period of training from August 10, 1970 to October 2, 1970 during which time he was designated as a "Trainee" with the HHC 5th Battalion, First Brigade.  The Appellant was reassigned to an entirely different Battalion on October 3, 1970 (C Company, Third Battalion, and 4th Brigade) and his first incident of being AWOL for a period of 29 days beginning on October 3, 1970 was coincident with this reassignment.  Because the Appellant had been assigned to a completely different Battalion after completing initial training, the NCOs alleged to have harassed him would, presumably, no longer be stationed with him when he went AWOL.  The Board finds that the Appellant's report of going AWOL to escape harassment during his period of training is inconsistent with the fact that he completed training and was assigned to a different Battalion before he started going AWOL.  

The record shows, instead, that the Appellant initially went AWOL in October 1970, and was thereafter AWOL for four nearly consecutive and extended periods of time, during which he was he was classified as a deserter.  The record shows that the Appellant then sought legal counsel in June 1972 when he requested a discharge for the good of the service in lieu of criminal prosecution.  The Appellant's statement made at the time of his June 1972 discharge request, indicates that he absented himself from service because he "could not and would not adjust to military service," and because he felt that could not "hack it."  There is nothing in service treatment records or service personnel records to show that the Appellant had psychiatric complaints at any time in service or for decades after service.  The Appellant did not allege any psychiatric reasons for going AWOL at the time of his discharge request, and instead reported that he did not want to adjust and felt that he could not hack it.  Based on the forgoing, the Board finds that the Appellant is not credible in his more recent reports of harassment as being the reason for his decision to go AWOL, and the Board finds that the reasons offered may years post-service, were offered for compensation purposes.  

The Board finds that the VA psychiatrist and social worker's opinions as to the Appellant's psychological reasons for going AWOL are of little probative value, as they appear to be based largely on recent, unsubstantiated reports provided by the Appellant, were not based on a review of the claims file which show that the Appellant was AWOL for extended periods of time after his period of initial training was completed, and which shows no psychiatric symptoms or diagnoses in service or for decades post service.  

While the Board finds that the Appellant's perceived treatment, young age of 17, and general naiveté may have contributed to his AWOL status, as indicated by his VA psychiatrist, the Board finds that the hardship or suffering of the Appellant during service was not so compelling to warrant going AWOL for a period of 349 days almost one year after the alleged incident of harassment, and after he was reassigned to a different Battalion.  Even with consideration of the Appellant's age and judgmental immaturity, the Board finds that his reason for going AWOL for the fourth time, from July 1971 to June 1972, well after the alleged harassment in 1970 was not so compelling to warrant the prolonged unauthorized absence.  Accordingly, the Board finds that the Appellant's reason for going AWOL does not amount to a compelling circumstance to warrant the prolonged unauthorized absence from July 1971 to June 1972.

Finally, the Board finds that no valid legal defense exists for the absence which would have precluded a conviction for AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  The record shows that, in consultation with an attorney, the Appellant requested an administrative discharge in lieu of trial by general court-martial, knowing that he would be discharged under other than honorable conditions and furnished an Undesirable Discharge Certificate and that he may be ineligible for VA benefits.  Service personnel records show that the Appellant committed three separate violations under Article 86, for the last three periods of being AWOL, and this was confirmed by Morning Reports associated with the record.  The Appellant conceded to such charges in his July 1972 statement.  From this, the Board infers that the Appellant did not have a valid legal defense.  

The Board finds that the length and character of the Appellant's service cannot be characterized as honest, faithful, and meritorious and of benefit to the Nation; that his reason for going AWOL from July 1971 to June 1972 due to alleged harassment, even with consideration of his age, background, and judgmental immaturity, does not amount to a compelling circumstance; and there was no valid legal defense for is absence.  For these reasons, the weight of the evidence does not establish compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  

The Appellant's discharge, considered to be under "other than honorable conditions" was issued as a result of being AWOL for a continuous period of at least 180 days.  Because there is no evidence to suggest that the Appellant was insane at the time of his period of AWOL from July 1971 to June 1972, and the weight of the evidence does not establish compelling circumstances that would service as a basis for concluding a bar to benefits should not be imposed, his character of discharge must be considered a bar to the payment of VA benefits.  
38 C.F.R. § 3.12(c)(6).  Accordingly, the Board finds that VA benefits payments, to include NSC pension benefits, are barred as a matter of law, and the appeal for continued VA benefits payments is denied


ORDER

The character of the Appellant's discharge constitutes a bar to the receipt of VA monetary benefits; the appeal is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


